Case 3:19-cv-07123-JSC Document 20-19 Filed 02/27/20 Page 1 of 3




      EXHIBIT 16
                   Case 3:19-cv-07123-JSC Document 20-19 Filed 02/27/20 Page 2 of 3


Mornin, Joe

From:                                     Akrotirianakis, Joe <JAkro@KSLAW.com>
Sent:                                     Friday, February 14, 2020 2:18 PM
To:                                       Grooms, Daniel
Cc:                                       LeBlanc, Travis; Mornin, Joe; Wong, Kyle; Craig, Aaron
Subject:                                  RE: WhatsApp, et al. v. NSO Group et al.



[External]

Daniel,

Please let me know when you are available to discuss. I have reviewed the docket entry from yesterday’s
hearing. Thanks.

Joe

–––
Joseph N. Akrotirianakis
Partner

T: +1 213 443 4313 | E: jakro@kslaw.com


From: Grooms, Daniel <dgrooms@cooley.com>
Sent: Wednesday, February 12, 2020 8:43 AM
To: Akrotirianakis, Joe <JAkro@KSLAW.com>
Cc: LeBlanc, Travis <tleblanc@cooley.com>; Mornin, Joe <jmornin@cooley.com>; Wong, Kyle <kwong@cooley.com>;
Craig, Aaron <ACraig@KSLAW.com>
Subject: WhatsApp, et al. v. NSO Group et al.

**External Sender**
Mr. Akrotirianakis,

I write to follow up on the phone conversation we had yesterday. You proposed that you would enter an appearance
and accept service on behalf of the defendants if, in exchange, we would (1) agree to postpone the case management
conference and (2) agree to an extended briefing schedule of three months for you to file a Rule 12 motion. We have
discussed your proposal with our client. Our view remains the same as in our prior correspondence: we are amenable to
working with counsel of record to develop an appropriate briefing schedule, but we cannot pursue that discussion until
you or other counsel enter your appearance with the Court.

Thank you,
Daniel Grooms

Daniel Grooms
Partner
Cooley LLP
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004-2400
+1 202 776 2042
dgrooms@cooley.com




                                                                    1
                       Case 3:19-cv-07123-JSC Document 20-19 Filed 02/27/20 Page 3 of 3


This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message.
If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.




King & Spalding Confidentiality Notice:

This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is addressed. This communication may
contain information that is proprietary, privileged or confidential or otherwise legally exempt from disclosure. If you are not the named addressee, you are not
authorized to read, print, retain, copy or disseminate this message or any part of it. If you have received this message in error, please notify the sender
immediately by e-mail and delete all copies of the message.




                                                                                   2
